707 N.W.2d 600 (2006)
474 Mich. 998
Alyce CAUDILL, Personal Representative of the Estate of Doyce Caudill, Deceased, Plaintiff-Appellee,
v.
Terry HOWELL, M.D., Defendant-Appellant.
Docket Nos. 129788 & (24). COA: 264544.
Supreme Court of Michigan.
January 5, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 20, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.